DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilzinger et al. US 2012/0200048.

    PNG
    media_image1.png
    342
    378
    media_image1.png
    Greyscale

Hilzinger discloses a tool clamping method of a tool holder, the tool holder comprising: a clamping member (32) for clamping and holding a tool (10); a holder body 
As for claim 2, Hilzinger discloses at least one of the clamping member, the holder body and the operational member includes a vibration generating portion (30); and the vibration generating portion applying the vibration to the contact portion.
As for claim 3, Hilzinger discloses wherein vibration generated outside the tool holder is applied to the contact portion (ultrasonic vibration is not dampened, ¶0034).
As for claim 4, Hilzinger discloses wherein the vibration generated outside the tool holder is applied to the contact portion via at least any one of the tool, the clamping member, the holder body and the operational member.
As for claim 6, Hilzinger discloses a tool holder, the tool holder comprising: a clamping member (32) for holding by clamping a tool (10); a holder body (40) having, at a leading end thereof, a receiving portion for receiving the clamping member along an axis; an operational member (50) for attaching the clamping member to the holder body;  the clamping member clamping the tool by an operation of the operational member (¶0027-29); and a vibration generating portion (30) for applying vibration (¶0033) to a contact portion (46, see Fig. 4) between the clamping member and the holder body when the clamping member clamps the tool.
As for claim 7, Hilzinger discloses wherein the vibration generating portion (30) is included in at least one of the clamping member, the holder body and the operational member.
Allowable Subject Matter
Claims 5 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723